Citation Nr: 1426712	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  08-37 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety.  

2.  Entitlement to service connection for alcohol abuse, claimed as secondary to depression and anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1986 to December 1986 and from May 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied entitlement to the benefits currently sought on appeal.  In December 2011, the Board remanded the issues currently on appeal for further development, which has been completed, and the case has been returned to the Board for appellate consideration. 

Subsequent to the last Supplemental Statement of the Case issued in July 2012, the Veteran's service treatment records were associated with the Veteran's claims file.  Since, as detailed below, the Board is remanding the Veteran's claims, there is no prejudice to the Veteran as the Agency of Original Jurisdiction (AOJ) will have an opportunity to consider these records on remand.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that his acquired psychiatric disorder, claimed as depression and anxiety, was aggravated during his May 2003 to May 2004 active service.  See Veteran's June 2009 Statement.  A pre-service May 2001 private treatment record showed that the Veteran sought treatment for depression and included diagnoses of dysthymic disorder and alcohol dependence in remission.  After service, a June 2004 VA treatment record included a diagnosis of depression.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2012); 38 C.F.R. § 3.306(a) (2013).         

The Board's December 2011 remand requested two main developmental actions.  The first was for the Veteran's service treatment records (STRs) and personnel records to either be obtained or for a formal finding to be made as to the unavailability of such records.  The Veteran's personnel records were associated with his claims file in January 2012.  A February 2012 memorandum in the Veteran's claims file included a formal finding as to the unavailability of the Veteran's STRs.  The December 2011 Board remand also included a request for a VA examination, which was conducted in January 2012.  Subsequently, however, the Veteran's STRs were associated with his claims file in October 2012.  As the Veteran's main assertion is that his acquired psychiatric disorder, claimed as depression and anxiety, was aggravated during service, his STRs are relevant and need to be reviewed in order to render a fully informed medical opinion.  As such, remand is required for an addendum opinion that includes a review of the Veteran's STRs.  

The Veteran's claim for entitlement to service connection for alcohol abuse, claimed as secondary to depression and anxiety, is inextricably intertwined with his claim for entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). As such, remand is also required for the alcohol abuse claim pending the development requested for the acquired psychiatric disorder claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the examiner who provided the January 2012 examination report.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.  

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:  

a.  Whether the Veteran's pre-existing acquired psychiatric disorder, claimed as depression and anxiety, underwent an increase in severity during service, and if so, whether such increase was clearly and unmistakably (i.e., obviously or undebatably) due to the natural progress of the pre-existing condition.

Attention is invited to the April 2004 Post-Deployment Health Assessment, where the Veteran noted being bothered over the last two weeks "some" by the problems of "[l]ittle interest or pleasure in doing things" and "[f]eeling down, depressed, or hopeless".  

b.  If and only if the examiner determines that the Veteran's pre-existing acquired psychiatric disorder, claimed as depression and anxiety, underwent an increase in severity during service and was not clearly and unmistakably due to the natural progress of the pre-existing condition, the examiner must address whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any alcohol-related disability was caused or aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's acquired psychiatric disorder, claimed as depression and anxiety.  If aggravation is found, the examiner must address the following medical issues: (1) the baseline manifestations of any alcohol-related disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's acquired psychiatric disorder.  

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



